DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Remarks
This action is in response to the Amendment filed on February 1, 2021. Claims 1 and 3-12 are currently pending. Claims 7-12 have been withdrawn by Applicant’s election. Claim 2 has been cancelled by Applicant. Claims 1 and 3-6 have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the amended claims recite significantly more limitations than the abstract idea. The examiner respectfully disagrees and notes that the additional elements of the claims such as an initialization module, a generation module, a combination module, a blockchain, an output device, and a scan device, merely use a computer as a tool to perform the abstract idea. The use of a blockchain, for example, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to the 112 rejection for unclear scope, Applicant is of the opinion that the amended preamble of claim 1 overcomes the issue. The examiner respectfully disagrees and notes that the scope of the claim is still unclear because the claim is directed to a system that comprises an initialization module, a generation module, and a combination module. Even though the amended claim recites “a blockchain node” in the 
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the claimed features. Applicant explains the claim 1 features as “only the blockchain node containing the owner account address is permitted to call…” and “the creator of the product can instantly gasp the transaction information…” The examiner respectfully notes that the explanation provided by Applicant are not claimed features. They are benefits that Applicant believes the claimed system can have, for example, for a product creator. The only features that are examined are the limitations recited in the claim, and the recited limitations are taught by the prior art.

Examiner Comments
Applicant is reminded that language expressing intended use, does not further limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claim 1: “…blockchain node…is permitted…for calling…to performing setting the owner account address…”
Claim 4: “…a laser engraving device configured to carve…”
Claim 5: “…tag read-write device configured to write…”
to print…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-6 are directed to a system (product). Therefore, the claims fall within the four statutory categories.
Claims 1 and 3-6 are directed to the abstract idea of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information. Specifically, the claims are directed to creating a block, using the block as a blockchain header, creating a smart contract in the block, and generating and outputting a traceability code, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of an initialization module, a generation module, a combination module, a blockchain, an output device, and a scan device, merely use a computer as a tool to perform the abstract idea, specifically, creating a block, using the block as a blockchain header, creating a smart contract in the block, and generating and outputting a traceability code. The use of an initialization module, a generation module, a combination module, a blockchain, an output device, and a scan device, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1 and 3-6 only involve the use of computers as tools to create a smart contract and generate a code based on the smart contract.
Taking the claim elements separately, the independent claim 1 involves creating a block, using the block as a blockchain header, creating a smart contract in the block, and generating and outputting a traceability code. This only uses a computer system (e.g., an initialization module, a generation module, a combination module, a blockchain, an output device, and a scan device) to automate or implement the abstract idea of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information. Dependent claim 3 describes the smart contract. Claim 4-6 describe an output device. These claims further describe the use of a computer system to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of creating a block, using the block as a blockchain header, creating a smart contract in the block, and generating and outputting a traceability code. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of an initialization module, a generation module, a combination module, a blockchain, an output device, and a scan device, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
With respect to claim 1, the scope of the claim is rendered indefinite as the claim is directed to a system that comprises an initialization module, a generation module, and a combination module. Even though the amended claim recites “a blockchain node” in the preamble, but the blockchain node is not claimed as a component of the claimed system. The claim further recites “one of the plurality of blockchain node …is permitted…for calling…to performing…storing…setting…and transmitting…” This makes the scope of the claim unclear because it is not clear whether the claim is directed to the system that comprises an initialization module, a generation module and a combination module, or to a combination of the system, and the blockchain node. 
With respect to claims 4-6, the scope of the claim is rendered indefinite as the claim is directed to the system of claim 1 that comprises an initialization module, a generation module, and a combination module. However, the claim also recites, “wherein the output device can be…” This makes the scope of the claim unclear because it is not clear whether the claim is directed to the system that comprises an initialization module, a generation module, and a combination module, or to a combination of the system, and the output device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 3-6 are also rejected for being directed to the limitations of the rejected claim 1.
Lack of Antecedent Basis
With respect to claim 1, the claim recites the limitation “the buyer account address.” There is insufficient antecedent basis for the limitations in the claim.
Dependent claims 3-6 are also rejected for being directed to the limitations of the rejected claim 1.
Idiomatic English
With respect to claim 1, the claim seems to generally be narrative and indefinite, failing to conform with current U.S. practice.  For example, claim 1 recites “…one of the plurality of blockchain node containing the owner account address is permitted, 
This makes the claim indefinite because it is not clear from the claim language the meaning of “…permitted…for calling…to performing: setting…storing…setting…and…transmitting…” 
Dependent claims 3-6 are also rejected for being directed to the limitations of the rejected claim 1.
Means Plus Function
With respect to claim 1, the claim limitations “an initialization module configured to create…”, “a generation module configured to generate and output…” and “a combination module configured to output and combine…” are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
According to Applicant’s Specification:
“…the system for an outputting product traceability code, according to an embodiment of the present invention, will hereinafter be described in more detail, with reference to the accompanying drawings. Please refer to FIG. 1, which is a block diagram of the system for outputting a product traceability code, according to an embodiment of the present invention. The system comprises an initialization module 111, and a generation module 112. In actual implementation, the system is set up in a server 110, which is one of the nodes of the blockchain network 100 and has the 

“…The system can further include a combination module 113. The combination module 113 is configured to output the product traceability code by using the output device, so that the product traceability code and the product can be integrally combined permanently, and the product traceability code is unable to be broken or post-produced. …” ([0036]) 

Therefore, the Specification does not describe any structure corresponding to the initialization module, generation module, and combination module.
Because the above limitations of claim 1 invokes 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US Patent Publication No. 2018/0349621), in view of Saxena et al. (US Patent Publication No. 2018/0165416), further in view of Andrade (US Patent Publication No. 2016/0283941), and further in view of Hegemier (US Patent Publication No. 2011/0282476)
With respect to claim 1, Schvey et al. teach:
an initialization module configured to 
create a genesis block corresponding to a product, ([0036], [0051]-[0058])
use the genesis block as a header of a blockchain  ([0051]-[0058])
create a smart contract in the genesis block, ([0068]-[0074])
wherein the smart contract comprises … a creator contact message, an owner account address, and a transaction function all corresponding to the product, (FIG. 15, [0075])

for calling the transaction function to performing… ([0046]-[0050])
storing the seller account address, the buyer account address, a transaction amount and a transaction time in a transaction array, (FIG. 15, [0075]) 
Schvey et al. do not explicitly teach:
the smart contract comprises a uniform resource identifier (URI),
setting the owner account address as a seller account address
setting the buyer account address as the owner account address, and 
transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time for display based on the creator contact message;
a generation module configured to generate and output a product traceability code, according to the URI and an address of the smart contract in the blockchain;
a combination module configured to output and combine the product traceability code with the product permanently, by using an output device.
	However, Saxena et al. teach:
the smart contract comprises a uniform resource identifier (URI) ([0140])
a generation module configured to generate and output a …traceability code, according to the URI and an address of the smart contract in the blockchain; ([0303]-[0306])

Schvey et al. and Saxena et al. do not explicitly teach:
setting the owner account address as a seller account address
setting the buyer account address as the owner account address, and 
transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time for display based on the creator contact message;
a combination module configured to output and combine the product traceability code with the product permanently, by using an output device.
However, Andrade teaches:
… setting the owner account address as a seller account address ([0320], claim 18)
… setting the buyer account address as the owner account address, ([0320], claim 18)
… transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time for display based on the creator contact message; ([0320], claim 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction system, as 
Schvey et al., Saxena et al. and Andrade do not explicitly teach: 
a combination module configured to output and combine the product traceability code with the product permanently, by using an output device.
However, Hegemier teaches:
a combination module configured to output and combine the product traceability code with the product permanently, by using an output device. ([0157], [0272]-[0273])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the permanent printing, as taught by Hegemier, into the distributed blockchain of Schvey et al. Saxena et al., and Andrade in order to create a non-removable barcode. (Hegemier: Abstract, [0089])
With respect to claim 4, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 1.
Moreover Hegemier teach:
wherein the output device can be a laser engraving device configured to carve the product traceability code on a surface of the product. ([0089], [0210]-[0213])
With respect to claim 5, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 1.
Moreover Hegemier teach:
wherein the output device can be a RFID tag read-write device configured to write the product traceability code into a RFID tag. ([0243], [0264]-[0266], [0272]-[0273])
With respect to claim 6, Schvey et al., Saxena et al., Andrade and Hegemier  teach the limitations of claim 1.
Moreover Hegemier teach:
wherein the output device can be a printing device configured to print the product traceability code to a rubbing paper, and the product traceability code can be rubbed on the product when the rubbing paper is in contact with a surface of the product, and sintered the product traceability code on the product through a kiln firing process. ([0089], [0135], [0202])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Andrade, and Hegemier, further in view of Dobaj (US Patent Publication No. 2016/0321677)
With respect to claim 3, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 1.
Schvey et al., Saxena et al., Andrade and Hegemier do not explicitly teach:
wherein the smart contract comprises a marking array storing a plurality of markings, and at least one of the plurality of markings is selected and displayed on the blockchain node having the buyer account address, when the transaction function is executed. 
However, Dobaj teaches:
wherein the smart contract comprises a marking array storing a plurality of markings, ([0111]-[0114])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of unique product identifiers, as taught by Dobaj, into the distributed blockchain of Schvey et al. Saxena et al., and Andrade in order to differentiate genuine product from counterfeit. (Dobaj Abstract, [0010]-[0020])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687